     Case 2:20-cv-00914-JAD-VCF Document 32 Filed 09/07/21 Page 1 of 2



 1
                               UNITED STATES DISTRICT COURT
 2
                                      DISTRICT OF NEVADA
 3

 4   MICHAEL A. BACON,                                  Case No. 2:20-cv-00914-JAD-VCF
 5                                        Plaintiff
     v.
 6

 7   CORE CIVIC, et al.,                                         and related cases
 8                                   Defendants

 9
10
     JOHNNY DUNNY,                                      Case No. 2:20-cv-01252-KJD-DJA
11
                                          Plaintiff
12         v.

13 CORE CIVIC, et al.,

14                                   Defendants

15 JOHN DAVID NAGEL,
                                                       Case No. 2:20-cv-01279-GMN-DJA
16                                        Plaintiff
           v.
17
     CORE CIVIC, et al.,
18
                                     Defendants
19

20 TYRONE JOHNSON,
                                                        Case No. 2:20-cv-01309-RFB-NJK
21                                        Plaintiff
           v.
22
     CORE CIVIC, et al.,
23
                                     Defendants
24
                                    REASSIGNMENT ORDER
25
            The presiding district judges in these actions have individually and collectively
26
     determined that these actions are related because they involve civil-rights claims
27
     regarding the COVID-19 pandemic and the Nevada Southern Detention
28
     Case 2:20-cv-00914-JAD-VCF Document 32 Filed 09/07/21 Page 2 of 2


1    Center, that there is good cause to reassign them to a single district judge under Local

2    Rule 42-1(b), and that transfer will promote judicial efficiency and not result in prejudice

3    to the parties.

4           IT IS THEREFORE ORDERED that the following cases:

5                  2:20-cv-01252-KJD-DJA

6                  2:20-cv-01279-GMN-DJA

7                  2:20-cv-01309-RFB-NJK

8    are reassigned to District Judge Jennifer A. Dorsey and Magistrate Judge Cam

9                                             so reflect.
     Ferenbach, and all future pleadings must bear case number 2:20-cv-01309-JAD-
10   VCF.
11

12   Dated September 7, 2021
13

14   ________________________________
15   U.S. District Kent J. Dawson

16

17
     ________________________________
18   U.S. District Judge Gloria M. Navarro
19

20

21   ________________________________
     U.S. District Judge Richard F. Boulware
22

23

24
     ________________________________
25   U.S. District Judge Jennifer A. Dorsey
26

27

28

                                                  2
